Citation Nr: 1224727	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  11-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran is entitled to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1992 to December 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in Waco, Texas in August 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The Veteran was deemed to be rehabilitated in March 2005 after securing employment as a K-9 handler for a security company.  

2.  The skills the Veteran developed in the course of his education/training remain adequate to secure and maintain employment in his chosen field, as evidenced by his new job as a police officer.  

3.  The Veteran's service-connected disabilities have not worsened to the point that the Veteran is unable to perform the duties of the occupation for which he previously worked.  



CONCLUSION OF LAW

The criteria for additional vocational rehabilitation services under Chapter 31, Title 38, of the United States Code are not met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2002); 38 C.F.R. §§ 21.70, 21.72, 21.196, 21.283, 21.284 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code, contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in a case involving waiver request).  Such is the case with VA vocational rehabilitation programs.  Specifically, 38 C.F.R. § 21.420(a) (2011) provides that "VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31."  Moreover, 38 C.F.R. § 21.32 (2011) provides additional notice provisions.  

The Board finds that the Veteran received proper notice in January 2010 of what evidence is needed to substantiate the claim, what information and evidence must be submitted by the claimant and the information and evidence that will be provided by VA.  The letter specifically addressed his claim for additional vocational rehabilitation services after his prior rehabilitation.  

The Board further finds that the duty to assist has been satisfied in this case.  See 38 C.F.R. § 21.33 (2011).  Specifically, all obtainable evidence adequately identified by the Veteran relative to his claim on appeal has been obtained and associated with the claims folder.  The Veteran has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

In pertinent part, the goal of a vocational rehabilitation program pursuant to Chapter 31 is to enable a Veteran to become employed in a suitable occupation and to maintain suitable employment.  38 C.F.R. § 21.70 (2011).  Rehabilitation to the point of employability may include the services needed to train the Veteran to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  Where a particular degree, diploma, or certificate is generally necessary for entry into an occupation, the Veteran shall be trained to that level.  38 C.F.R. § 21.72(a)(2) (2011).  

The purpose of "rehabilitated" status is to identify those cases in which the goals of a rehabilitation program or a program of employment services have been substantially achieved.  38 C.F.R. § 21.196(a) (2011).  A Veteran's case shall be assigned to "rehabilitated" status from employment services status when his case meets the criteria for rehabilitation contained in 38 C.F.R. § 21.283.  For purposes of Chapter 31, 38 C.F.R. § 21.283(a) (2011) provides that a Veteran shall be declared rehabilitated when he or she has overcome the employment handicap to the maximum extent feasible as described in paragraph (c), (d) or (e) of this section.  The term "suitably employed" includes employment in the competitive labor market, sheltered situations, or on a nonpaid basis which is consistent with the Veteran's abilities, aptitudes and interests if the criteria contained in paragraph (c)(1) or (2) of this section are otherwise met.  38 C.F.R. § 21.283(b).  

Also, 38 C.F.R. § 21.283(c) provides for cases where rehabilitation to the point of employability has been achieved.  The Veteran who has been found rehabilitated to the point of employability shall be declared rehabilitated if he or she: (1) is employed in the occupational objective for which a program of services was provided or in a closely related occupation for at least 50 continuous days; (2) is employed in an occupation unrelated to the occupational objective of the Veteran's rehabilitation plan for at least 60 continuous days if the Veteran concurs in the change and such employment: (i) follows intensive, yet unsuccessful, efforts to secure employment for the Veteran in the occupation objective of a rehabilitation plan for a closely related occupation contained in the Veteran's rehabilitation plan; (ii) is consistent with the Veteran's aptitudes, interests, and abilities; and (iii) utilizes some of the academic, technical or professional knowledge and skills obtained under the rehabilitation plan; or (3) pursues additional education or training, in lieu of obtaining employment, after completing his or her prescribed program of training and rehabilitation services if: (i) the additional education or training is not approvable as part of the Veteran's rehabilitation program under this chapter; and (ii) achievement of employment consistent with the Veteran's aptitudes, interests, and abilities will be enhanced by the completion of the additional education of training.  38 C.F.R. § 21.283(c).  

The provisions for reentrance into a rehabilitation program are set forth in 38 C.F.R. § 21.284 (2011).  After a Veteran has received VA vocational rehabilitation services, and has been found to be rehabilitated, that Veteran may be provided an additional period of training or services only if the following conditions are met: (1) the Veteran has a compensable service-connected disability and either; (2) current facts, including any relevant medical findings, establish that the Veteran's service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts preclude him or her from performing the duties of the occupation for which the Veteran previously was found rehabilitated; or (3) the occupation for which the Veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of the Veteran's specific employment handicap and capabilities.  38 C.F.R. § 21.284(a).  

Facts and Analysis

The Veteran is presently service connected for back pain (rated as 20 percent disabling), residuals of a right knee injury (rated as 10 percent disabling), residuals of a left knee injury (rated as 10 percent disabling) and hearing loss (rated as noncompensably disabling).  The record reflects that the Veteran was declared rehabilitated in a March 2005 decision from the RO in Detroit, Michigan.  It was noted that the Veteran had completed his Vocational Rehabilitation and Employment program.  A prior statement from the RO indicated that the Veteran was now employed as a K-9 handler with a security company.  The Veteran testified during his August 2011 hearing that he was previously enrolled in a Community College, but since he already had employment, he stopped going to school.  The Veteran instead attended a course aimed at improving his communication skills.  The Veteran completed this course and continued his work as a K-9 handler.  However, due to the economy in Michigan, the Veteran reported that he and his wife decided to move to Texas.  

VA received a claim from the Veteran in November 2009 for additional training/rehabilitation.  A December 2009 email reflects that the Veteran had moved to Texas and was starting at a police academy.  The Veteran testified during his hearing that it was his life-long dream to serve his community in this fashion.  He also indicated that he had now completed the academy and had been working as a police officer for the past year and a half.  

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38.  The Veteran reported during his August 2011 hearing that he was basically seeking reimbursement for attending the police academy.  It was also noted that the city reimbursed the Veteran for the cost of the academy, but that he still had to live on limited funds while attending the academy.  

As already noted, a Veteran that has been found to be rehabilitated may be provided an additional period of training or services only if: (1) he has a compensable service-connected disability and either; (2) current facts, including any relevant medical findings, establish that the Veteran's service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts preclude him or her from performing the duties of the occupation for which the Veteran previously was found rehabilitated; or (3) the occupation for which the Veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of the Veteran's specific employment handicap and capabilities.  38 C.F.R. § 21.284(a).  

According to a private medical statement dated April 2010, the Veteran suffered from back and leg pain that was aggravated as a result of his prior employment because he had to walk on concrete for hours at a time.  However, despite this finding, the evidence of record does not suggest that the Veteran was precluded from his previous employment due to a service-connected disability, or that he was found to be unsuitable for that position due to a specific employment handicap.  The Veteran himself testified in August 2011 that he left his previous employment because of the overall economic situation in the state of Michigan.  

The Board is not suggesting that the Veteran did not suffer from occasional back pain while working as a K-9 trainer.  However, the Veteran has not alleged, nor does the evidence suggest, that this pain was of such a degree as to impact the Veteran's overall employability.  The record contains a statement from a private chiropractor dated March 2011.  According to this statement, the Veteran had been a patient with this office since August 2010.  It was noted that the Veteran did not have any major complaints and that he only sought their care as a preventative measure.  While this certainly suggests that the Veteran's new employment may be aggravating his service-connected disabilities, it fails to demonstrate that the Veteran's service-connected disabilities were previously of such severity as to preclude him from his earlier job as a K-9 handler.  And he continues to work in the capacity of a police officer.

As the preponderance of the evidence of record demonstrates that the Veteran left his prior employment due to economic situations, and not because of his service-connected disabilities, entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38 must be denied.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  


ORDER

Entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation, is denied.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


